[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPLICATION FOR PREJUDGMENT REMEDY
The court conducted an evidentiary hearing on October 29, 2001, with respect to the plaintiffs' application for a prejudgment remedy as to all defendants. All of the parties appeared with counsel except for the defendant AS Home Inspection, L.L.C.
The court finds that the plaintiffs have shown probable cause that they will obtain a judgment based on the claims of negligence against all defendants in at least the amount of $6700. However, the court finds that with respect to the defendants, Coasthne Realty, Inc. d/b/a Mainline New England Real Estate, and Dan Combs Real Estate, Inc., that these two defendants have insurance adequate to pay any judgment based on negligence which may be obtained against them.
The application for prejudgment remedy is granted as to the defendant Charles Fields to secure the sum of $6700: To attach to the value of $6700 real property owned by Charles Fields, located at 592 North Elm Street, Wallingford, Connecticut, as is more fully described in the application for prejudgment remedy. The defendant Fields' request for a bond is denied.
The application for prejudgment remedy is granted as to the defendant AS Home Inspections, L.L.C. to secure the sum of $6700: To attach and/or garnishee to the value of $6700 any assets of said defendant about which the plaintiffs may hereafter learn.
The application for prejudgment remedy is denied as to the defendants, Coastline Realty, Inc. d/b/a Mainline New England Real Estate, and Dan Combs Real Estate, Inc. CT Page 14141
William L. Hadden, Jr., Judge Trial Referee